DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Ricks on 10/12/2021.

The application has been amended as follows: 
8. (Currently Amended) A method for rehydrating a powdered medication in preparation for intravenous injection, the method comprising: 
coupling a vial cap containing the powdered medication to a vial containing a liquid; depressing a plunger of the vial cap to at least partially sever a membrane enclosing the powdered medication, the plunger disengaging from a first snap feature, the first snap feature configured for pre-deployment positioning of the plunger, the plunger comprising a groove disposed in a radially outer surface of the plunger; 
engaging the plunger of the vial cap in a second snap feature, the plunger locking into a depressed position in response to engaging the second snap feature, wherein: 
an O-ring is disposed at least partially within the groove of the plunger and radially between the groove and a radially inner surface of a body of the vial cap, 

the depressed position includes a top surface of the plunger being spaced apart axially from a top surface of the cap, and 

mixing the powdered medication with the liquid contained in the vial by shaking the vial to form a liquid medication suitable for intravenous injection; 
inserting a needle through a septum of the plunger to extract a portion of the liquid medication; wherein the septum is monolithic with the O-ring, wherein the septum and the O-ring seal an internal cavity of the vial from an external environment; and 
administering to a patient, via an intravenous needle injection, the extracted portion of the liquid medication.

Allowable Subject Matter

Claims 8, 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a method for rehydrating a powdered medication in preparation for intravenous injection, the method comprising: the plunger locking into a depressed position in response to engaging the second snap feature, wherein: an O-ring is disposed at least partially within the groove of the plunger and radially between the groove and a radially inner surface of a body of the vial cap, the depressed position includes a top surface of the plunger being spaced apart axially from a top surface of the cap, inserting a needle through a septum of the plunger to extract a portion of the liquid medication; wherein the septum is monolithic with the O-ring; the septum and the O-ring seal an internal cavity of the vial from an external environment. 
The closet prior art of record is Fontana (US 8,387,786), CHO (US 2008/0142473), Anderson (US 7,851,109) however these references do not disclose the device as claimed or described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783